Citation Nr: 0522999	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  99-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for residuals 
of a right brachial plexus injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1984.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1998 
decision of the Newark Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2004, the veteran appeared 
for a personal hearing before a hearing officer at the RO, 
and in December 2004 he appeared at a Travel Board hearing 
before the undersigned.  The audiotape of the Travel Board 
hearing was lost, and thus a transcription could not be 
obtained.  The veteran was notified of that fact in a May 
2005 letter (a copy of which was mailed to his 
representative), and was asked to clarify his wishes as to 
whether or not he desired to attend another Travel Board 
hearing (or in the alternative a videoconference hearing).  
The letter expressly notified the veteran that "[i]f you do 
not respond within 30 days from the date of this letter, the 
Board will assume you do not want a hearing and will proceed 
accordingly."  Although the May 2005 letter to the veteran 
was returned as undeliverable, it was remailed to the veteran 
in June 2005 (with a copy forwarded to his representative).  
The veteran has not responded to the June 2005 letter (and 
that letter has not been returned).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence (private medical records dated through February 2005 
that were received by the Board in May 2005) that has not 
been reviewed by the RO since the most recent supplemental 
statement of the case (SSOC) was issued in July 2004.  The 
veteran has not waived AOJ initial consideration of this 
evidence.  Under the Federal Circuit case cited above (DAV), 
the Board has no recourse but to remand the case for AOJ 
initial consideration of the additional evidence.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's right brachial plexus disability consists of 
a November 2003 VA examination report, VA outpatient records 
dated through November 2002, and private medical records 
dated through February 2005.  At the December 2004 hearing 
before the undersigned, the veteran and his representative 
alleged that symptoms involving the right brachial plexus 
have increased in severity since the most recent VA 
examination.  (That the symptoms may have increased in 
severity appears to be corroborated by a February 2005 report 
of private medical examination of the veteran).  Furthermore, 
the symptoms are not described in sufficient detail 
(specified in the examination request below) in the most 
recent VA examination report.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated his residuals 
of a right brachial plexus injury from 
February 2005 (the date of the most 
recent private medical records) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for the 
disability at issue.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his residuals of his right 
brachial plexus injury.  His claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  Any indicated tests or 
studies must be completed.  The 
examination should include range of 
motion studies of the right shoulder, 
with consideration of any complaints of 
pain and of limitation of motion due to 
pain.  All functional limitations 
resulting from the right brachial plexus 
disability are to be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right upper extremity.  
The examiner should also note whether the 
disability is manifested by neurologic 
symptoms (and if so, their nature and 
extent).  The examiner should discuss the 
effect the right brachial plexus 
disability has upon the veteran's daily 
activities, and provide a specific 
opinion on the effect such disability has 
upon his employability.  The examiner 
must explain the rationale for all 
opinions given.  

3.  The RO should then readjudicate the 
claim (specifically including 
consideration of the possibility of a 
separate rating for neurologic symptoms, 
and explaining why such separate rating 
is/is not warranted).  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
SSOC, and give them the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


